Brown, J.
(concurring). I fully concur in the result reached by the majority. I am constrained, however, to add an all too-often repeated refrain that but for the serious allegations of prosecutorial misconduct and abuse (i.e., “disregard of his promise”), this appeal would be frivolous and most likely would have been disposed of summarily under Appeals *1025Court Rule 1:28, as amended, 10 Mass. App. Ct. 942, effective September 25, 1980.
Rikki J. Klieman (Anne V. Christman with her) for the defendant.
Ellen M. Donahue, Assistant District Attorney, for the Commonwealth.
I reiterate the admonition of the Supreme Judicial Court: “Members of the bar, however, would be most ill-advised to consider that each departure from the norm which is not so grievous as to precipitate a reversal of a conviction sets a new and less elevated standard for lawyers’ behavior. The concern of the court in this regard has been expressed repeatedly” (citations omitted). Commonwealth v. Johnson, 372 Mass. 185, 197-198 (1977). Commonwealth v. Ferreira, 381 Mass. 306, 317 (1980). And finally I add a personal note: Let’s do it right the first time. Cf. Commonwealth v. Paiva, 16 Mass. App. Ct. 561, 563 (1983) (all parties should strive to make defendant’s trial impeccable, but, it at least must not be unfair).